Citation Nr: 1728415	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-35 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to restoration of a 10 percent disability rating for posttraumatic infrapatellar bursitis with posttraumatic tendonitis and strain of the lateral collateral ligament of the left knee ("left knee disability") from October 1, 2010 to February 20, 2013.  

2.  Entitlement to restoration of a 10 percent disability rating for left knee scar from October 1, 2010 to February 20, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran had active duty for training from March 2002 to July 2002 and served
on active duty from January 2003 to January 2004.  The Veteran also had additional service with the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the case has since been transferred to the RO in Manchester, New Hampshire.  

These claims were subsequently remanded by the Board in February 2015 for additional development.  The Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Thereafter, a May 2015 rating decision awarded the Veteran separate 10 percent disability ratings for his left knee disability and his left knee scar, effective February 20, 2013.  As such, the issues on appeal have been recharacterized as stated on the title page.  

In May 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding these claims.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  An improvement in the Veteran's left knee disability was not adequately demonstrated by the evidence of record at the time of the June 2010 rating decision, which reduced the disability rating from 10 percent to noncompensable, effective October 1, 2010.  

2.  An improvement in the Veteran's left knee scar was not adequately demonstrated by the evidence of record at the time of the June 2010 rating decision, which reduced the disability rating from 10 percent to noncompensable, effective October 1, 2010.  


CONCLUSIONS OF LAW

1.  The 10 percent disability rating for posttraumatic infrapatellar bursitis with posttraumatic tendonitis and strain of the lateral collateral ligament of the left knee was not properly reduced.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Code 5019 (2016).

2.  The 10 percent disability rating for left knee scar was not properly reduced.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  
Nevertheless, the Board briefly notes that the Veteran was notified of the proposed rating action in a December 2009 rating decision and January 2010 letter.  Further, the evidence currently of record is sufficient to substantiate the Veteran's claims.  Therefore, no further notice or development is required.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Veteran's claims.

Legal Criteria and Analysis

The Veteran is currently seeking restoration of 10 percent disability ratings for his left knee disability and left knee scar, for the period of October 1, 2010 to February 20, 2013.  

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2016).  

The Board finds that these procedural requirements have been met in this case.  A December 2009 rating decision proposed the reduction of the Veteran's disabilities to noncompensable disability ratings.  The Veteran was notified of this proposal in a January 2010 letter.  Taken in combination, the rating decision and letter inform the Veteran of the reasons for the proposed reductions, and of his right to submit evidence against said reductions within 60 days.  A rating decision enacting the reductions was subsequently provided in June 2010.      

As such, the Board must now determine whether the standards for reduction have been met in this case.  In this regard, the central inquiry is whether the disability at issue has improved.  However, the standards for reduction differ according to the length of time the former rating was in effect, and whether the disability was formerly evaluated as 100 percent disabling.  

Specifically, 38 C.F.R. § 3.344  provides that rating agencies will handle cases affected by any change of medical findings or diagnosis, in order to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of the veteran's life.  38 C.F.R. § 3.344(a) (2016).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344 (2016).  The issue is whether the reduction was proper based on the evidence of record.  Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c).  

As the Veteran's left knee disability and left knee scar were rated as 10 percent disabling for the period of January 30, 2004 to September 30, 2010 (a period of more than five years), the relevant standard in this case is whether the evidence of record demonstrates material improvement of the Veteran's disabilities sufficient to justify the rating reductions.  Id.

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13 (2016); see also Brown v. Brown, 5 Vet. App. 413 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000).

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities, and will now assess the adequacy of each reduction in turn.
Left Knee Disability

The Board first turns to the Veteran's left knee disability, which is evaluated under Diagnostic Code 5019 governing the ratings for bursitis.  This Code establishes that the Veteran's disability shall be rated on limitation of motion of the affected parts as degenerative arthritis, per the provisions of Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a , Diagnostic Codes 5003, 5019 (2016).

Diagnostic Code 5003 provides that evaluation of traumatic arthritis shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If this results in a noncompensable evaluation, a 10 percent evaluation is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Thus, the Board must further consider the Diagnostic Codes for knee disabilities, as follows:

Under Diagnostic Code 5256, ratings of 30 percent through 60 percent are warranted with evidence showing varying degrees of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2016).

Under Diagnostic Code 5257, a 20 percent rating is warranted with evidence showing moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

Under Diagnostic Code 5258, a 20 percent rating is warranted for cartilage, semilunar dislocated, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).

Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2016).

Under Diagnostic Code 5260, ratings of zero percent (noncompensable) through 30 percent are warranted with evidence showing varying degrees of limited flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016).

Under Diagnostic Code 5261, ratings of zero percent (noncompensable) through 50 percent are warranted with evidence showing varying degrees of limited extension. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

Under Diagnostic Code 5262, pertaining to impairment of the tibia and fibula, malunion with slight knee or ankle disability warrants a 10 percent rating; malunion with moderate knee or ankle disability warrants a 20 percent rating; malunion with marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring brace warrants a maximum 40 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2016).

Under Diagnostic Code 5263, Genu recurvatum (acquired, traumatics, with weakness and insecurity in weight-bearing objectively demonstrated) warrants a 10 percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5263 (2016).

In a July 2005 rating decision, the Veteran was awarded service connection for his left knee disability and assigned a 10 percent rating, effective January 30, 2004.  In part, this grant of service connection was based on findings from a June 2005 VA examination, during which the Veteran reported marked aching in the left knee during raining or wet weather.  Said aching was located on the anterior aspect of the knee, and was additionally present when the Veteran awoke.  As a result, the Veteran stretched for 10 minutes every morning for relief.  However, said pain persisted throughout most of the day, and was worst at the end of the day depending on the Veteran's activity levels.  Thus, upon returning home from work, the Veteran required rest for approximately one hour, and avoided weight-bearing before he was able to engage in further activities.  Some relief was obtained with rest, relaxation, and the use of pain medications.  A supportive wrap was also used during periods of extreme pain.  The Veteran further noted that the knee had given way, and still felt very weak, but denied episodes of locking, swelling, redness, or local heat.  

Upon examination, no effusion, erythema, or patellofemoral crepitus was observed.  On tension of the lateral collateral ligament, the Veteran complained of pain, but all ligaments were intact.  Deep tendon reflexes were present, equal and symmetrical.  There was no evidence of sensory loss in the limbs.  Although the Veteran demonstrated slight weakness of the left knee, flexion and extension measured as 3/4.  Said symptoms had some effect on the Veteran's occupation as a plumber, causing him to slow down and some problems with his ability to use ladders or carry weights for any period of time.  The Veteran also experienced problems with prolonged standing, and was unable to kneel on the left knee or crawl in small spaces.  An accompanying x-ray taken at that time reported a normal left knee impression, with no bone or joint abnormalities demonstrated.  

The Veteran underwent new VA joints examination in May 2008.  At that time, the Veteran reported a worsening of his condition such that he was unable to run or exercise as due to ongoing pain.  Specifically, the Veteran noted the ability to stand for 15-30 minutes, and to walk for 1-3 miles.  The Veteran further reported the use of medication and activity limitation to assist with managing his symptoms.  Upon examination, pain and stiffness were observed, and the Veteran reported weekly and moderate flare-ups.  The following symptoms were explicitly denied: deformity; giving way; instability; weakness; episodes of dislocation or subluxation; locking episodes; or effusion.  The Veteran demonstrated normal gait, without evidence of abnormal weight-bearing.  Range of motion testing indicated flexion to 135 degrees, with passive range of motion to 135 degrees.  No evidence of joint ankylosis, bone spurs, crepitation, or additional abnormalities were reported at that time.  As such, the examiner classified the Veteran's disability as mild, with significant effects on his occupational capacity as due to limited mobility and pain.  Further limitations of daily living were also noted.  

The Veteran underwent subsequent VA examination in December 2009.  At that time, the Veteran reported that the only issue he had with his left knee disability was "leaning more towards the right knee."  Additional symptoms of pain, weakness, and swelling were explicitly denied at that time.  Upon examination, the Veteran did not present with symptoms of the following: deformity; giving way; instability; pain; stiffness; weakness; incoordination; decreased speed of joint motion; episodes of dislocation or subluxation; locking episodes; effusions; inflammation; impact on the motion of the joint; or flare-ups.  No limitations of standing or walking were reported, and the Veteran did not indicate the use of assistive devices at that time.  Although a weight-bearing joint was affected, the Veteran presented with a normal gait.  There was no evidence of abnormal weight-bearing or inflammatory arthritis; crepitation; grinding; or abnormalities.  Range of motion testing resulted in flexion to 140 degrees with normal extension.  No objective evidence of pain with active or repetitive motion, or joint ankylosis, was observed.  As such, the VA examiner concluded that the Veteran's disability had improved since its onset, and caused no effect on the Veteran's usual occupation or daily activities.  

Subsequently, the Veteran's left knee disability was reduced to a noncompensable rating in a June 2010 rating decision.  

As set forth above, a veteran's rating shall not be reduced unless a material improvement in the disability is demonstrated.  The Board finds that the May 2008 and December 2009 VA examination reports upon which the Veteran's reduction was based do not show that his left knee disability had materially improved to the extent that it was no longer 10 percent disabling.  

Instead, the May 2008 examination indicates no change to the Veteran's disability since the prior July 2005 assessment.  At that time, the Veteran continued to experience chronic pain and instability of the left knee, which required treatment with medication and activity limitation.  See Layno v. Brown, 6 Vet. App. 465, 469   (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Despite said treatment, the Veteran's disability continued to cause significant impairment of his functional capacity as due to limited mobility and pain.  Thus, the May 2008 VA examination report establishes no change to the Veteran's disability picture since July 2005.  Accordingly, the May 2008 examination does not stand as competent evidence upon which to reduce the Veteran's 10 percent disability rating.    

The Board acknowledges that the December 2009 examination seemingly indicates an improvement to the Veteran's disability, as he reported no pain or instability to his examiner at that time.  However, during his May 2013 videoconference hearing, the Veteran denies making any such reports to the VA examiner.  Instead, the Veteran indicates that he reported such symptoms as weakness, swelling, and an altered gait as due to his disability at that time.  See hearing transcript, p. 4.  Such testimony calls the credibility of the December 2009 examination report into question. 

Further, the December 2009 examination report is not entirely devoid of current symptomatology.  Instead, the Veteran reported the need to overcompensate with his right knee at that time-a statement which is congruent with the Veteran's May 2013 testimony, and may be indicative that the Veteran continued to demonstrate some degree of weakness or instability at that time.  Thus, the December 2009 examination report falls short of credibly establishing material improvement to the Veteran's condition.  

Thus upon review of the record, the Board finds the provisions of 38 C.F.R. 
§ 3.344(b) to be instructive.  Said provisions establish that where doubt remains, after affording due consideration to the evidence of record, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344(b) (2016).  In this case, the evidence of record does not establish a clear disability picture pertaining to the Veteran's left knee disability at the time of the reduction.  As such, the Board finds that the RO should have continued with the 10 percent disability rating assigned. 

Thus resolving doubt in favor of the Veteran, the preponderance of the evidence is for the claim and restoration of the 10 percent disability rating for a left knee disability, effective October 1, 2010, is warranted.  



Left Knee Scar

The Board now turns to the Veteran's left knee scar, which is currently rated under Diagnostic Code 7804.  This Code provides disability ratings for scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, a 20 percent rating for three or four such scars, and a 30 percent rating for five or more such scars.  Note (1) defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that where one or more scars are both unstable and painful, 10 percent shall be added to the evaluation based on the total number of unstable or painful scars.  Note (3) states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

In a July 2005 rating decision, the Veteran was awarded service connection for his left knee scar and assigned a 10 percent disability rating, effective January 30, 2004.  In part, this grant of service connection was based on findings from a June 2005 VA examination during which two scars were observed.  One was a 4 centimeter by 3 centimeter scar located on the medial aspect of the left tibial tuberosity, which was described as tender over the medial anterior joint line of the left knee and the left medial tibial condyle.  Tenderness was also located over the inferior margin of the patella and the patellar tendon, both medially and laterally.  This scar was described as an extremely prominent tibial tuberosity on the left side, which was tender on the inferior aspect.  The Veteran also presented with a second scar on the right, measuring 3 centimeters by 2.5 centimeters.  On tension of the lateral collateral ligament, the Veteran complained of pain, although the ligaments were intact.

The Veteran underwent new VA examination in May 2008.  At that time, a right lower extremity scar was observed on the anterior surface, measuring 2 inches by 1 inch.

The Veteran underwent subsequent VA examination in December 2009.  At that time, a left lower extremity scar was reported, measuring 1.5 centimeters in width and 4 centimeters in length.  There was no skin breakdown over the scar, and the Veteran reported no pain.  The scar was further described as superficial, with inflammation, edema, or keloid formation.  No other disabling effects were reported.

Upon review of the record, the Board finds that the reduction in the Veteran's disability rating for his left knee scar from 10 percent to noncompensable, effective October 1, 2010, was improper.  38 C.F.R. § 3.344(a) clearly establishes that examinations "less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction."  The July 2005 VA examination, upon which the Veteran was awarded entitlement to benefits, details the full nature and severity of the Veteran's left knee scar at that time.  In contrast, the May 2008 examiner fails to record the existence of a left knee scar, let alone provide details regarding its nature and severity.    

Although the December 2009 VA examiner assessed the Veteran's left knee scar, this examination still falls short of the required standard in support of a reduction.  In this regard, the July 2005 examiner observed such factors as the exact location, nature, and severity of the Veteran's scar.  By contrast, the December 2009 examiner provided fewer details and did not assess the full scope of factors relevant to a scar rating.  38 C.F.R. § 3.344(a), (b) (2016).  Said deficiencies were noted by the Veteran during his May 2013 testimony, when he reported that the December 2009 examiner merely measured his scar and asked a few cursory questions before concluding the examination.  See hearing transcript, p. 4.  Once again, the Board finds that the December 2009 examination report does not credibly speak to such a material improvement of the Veteran's disability as to warrant a reduction in rating.  See, e.g., 38 C.F.R. § 3.344(b) (2016).

Thus resolving doubt in favor of the Veteran, the preponderance of the evidence is for the claim and restoration of the 10 percent disability rating for a left knee scar, effective October 1, 2010, is warranted.  




ORDER

Entitlement to restoration of a 10 percent disability rating for posttraumatic infrapatellar bursitis with posttraumatic tendonitis and strain of the lateral collateral ligament of the left knee from October 1, 2010 to February 20, 2013, is granted 
subject to the regulations governing the award of monetary benefits.

Entitlement to restoration of a 10 percent disability rating for left knee scar from October 1, 2010 to February 20, 2013, is granted subject to the regulations governing the award of monetary benefits.
  




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


